Case 2:20-cv-09107-JWH-JPR Document 1 Filed 10/05/20 Page 1 of 3 Page ID #:1



1 Peter A. Hosharian, Esq. (California State Bar No:172350)
2 Hosharian Law Firm, APLC

3 1407 W. Magnolia Blvd.
  Glendale, CA 91506
4
  Tel: 818-230-2755; Fax: (888) 677-7414
5 Email: peter@hosharianlaw.com

6

7 Attorney for Plaintiff SALVADOR MUNIZ

8
                               UNITED STATES DISTRICT COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10

11
       SALVADOR MUNIZ, an individual;                 CASE NO:
12
                             Plaintiff,               COMPLAINT FOR PERSONAL INJURY
13                                                      DAMGES FOR NEGLIGENCE
                 v.
                                                        UNDER THE FEDERAL TORT
14                                                      CLAIMS ACT
       UNITED STATES OF AMERICA,
15
                             Defendant.
16

17

18                                        INTRODUCTION
19   1.    This Complaint for personal injury damages brought by Plaintiff, SALVADOR
20         MUNIZ (hereinafter referred to as “Plaintiff” and/or “MUNIZ”), is based upon
21         negligence under the Federal Tort Claims Act caused by defendant UNITED
22         STATES OF AMERICA (hereinafter referred to as “USA”) and its agents.
23
                                   JURISDICTION AND VENUE
24
     2.    This Court has jurisdiction over this action pursuant to the Federal Tort Claims Act.
25
     3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 (b) and (e) in that (1)
26
           the negligence herein occurred in the Central District.
27
     4.    A timely administrative claim was filed by Plaintiff with the National Tort Center.
28
     COMPLAINT                                                                           PAGE 1
Case 2:20-cv-09107-JWH-JPR Document 1 Filed 10/05/20 Page 2 of 3 Page ID #:2



1          The requisite 6 months have elapsed from the date the claim was made. A claim
2          denial was mailed to Plaintiff’s counsel on July 2, 2020, giving Plaintiff 6 months
3          from that date in which to file a lawsuit in the Federal District Court or file a request
2          for reconsideration. Plaintiff is opting to file a lawsuit with this court.
5

6                                             PARTIES

7    5.    Plaintiff SALVADOR MUNIZ was at all times mentioned herein domiciled in the

8          county of Los Angeles, state of California. Plaintiff has suffered special and general

9          damages in an amount within the jurisdictional limits of this court.

10
     6.    Defendant is the United States of America.
11

12
                                    CHARGING ALLEGATIONS
13
                                    FIRST CAUSE OF ACTION
14

15                NEGLIGENCE UNDER THE FEDERAL TORT CLAIMS ACT

16
     7.    On June 9, 2017, at or about 10:13 a.m., on Daly Street in the city of Los Angeles,
17
           California, Plaintiff was a motorist involved in an automobile accident with a United
18
           States Postal Service (hereinafter referred to as “USPS”) vehicle driven by USPS
19
           employee Jenny Ruiz.
20

21
     8.    Plaintiff alleges that the acts of Defendant were negligent and were the legal and
22
           proximate cause of the injuries and damages suffered by Plaintiff.
23

24
     9.    USPS is an entity of Defendant USA. Plaintiff alleges that at the time of the
25
           accident, Jenny Ruiz was acting in her capacity as an employee for USPS.
26

27   10.   By reason of the afore-described negligence of Jenny Ruiz and thereby of

28         Defendant USA, Plaintiff suffered bodily injury and emotional distress in an amount

     COMPLAINT                                                                               PAGE 2
Case 2:20-cv-09107-JWH-JPR Document 1 Filed 10/05/20 Page 3 of 3 Page ID #:3



1          not yet ascertained but to be proved.
2

3    11.   By reason of the afore-described negligence of Defendant, Plaintiff has been

2          required and may continue to receive medical, neurological, psychiatric and

5          psychological care, treatment and examination, and by reason thereof Plaintiff will

6          incur doctor, medical, psychiatric, psychological, pharmaceutical and incidental

7          expenses in an amount not yet ascertained but to be proved.

8
     12.   By reason of the afore-described negligence of Defendant, Plaintiff is informed and
9
           believes and thereon allege that he has suffered and will continue to suffer loss of
10
           employment and employment opportunity, thereby suffering in an amount not yet
11
           ascertained but to be proved.
12

13   WHEREFORE, Plaintiff respectfully requests relief as follows:

14
     13.   The award of general and compensatory damages against Defendant in an
15
           amount according to proof at trial;
16

17   14.   The award of any and all other damages allowed by law according to proof to be
18         determined at time of trial in this matter;
19
     15.   The award of such other relief as the court deems just and proper.
20

21
     DATED: October 2, 2020
22
                                           Peter A. Hosharian
23                                         Attorney for Plaintiff
                                           SALVADOR MUNIZ
24

25

26

27

28

     COMPLAINT                                                                          PAGE 3
